67 F.3d 309
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Wilburn Wayne BUCK, Defendant-Appellant.
No. 95-30048.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Wilburn Wayne Buck appeals the sentence imposed following his guilty plea conviction to methamphetamine distribution and possession of an unregistered firearm.  Buck contends the district court erred by failing to strike a paragraph of the presentence report which stated that a jail inmate said that Buck had sent out threats regarding government informants "who set him up."   We reject this argument because the district court expressly stated that it would not rely upon the contested paragraph in sentencing Buck.  See United States v. Houtchens, 926 F.2d 824, 828 (9th Cir.1991) (district court's statement that alleged inaccuracies in presentence report would not "affect the sentencing in this matter," complies with requirements of Fed.R.Crim.P. 32(c)(3)(D)).  Accordingly, the district court is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3